Citation Nr: 1545670	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On his April 2008 substantive appeal (VA Form 9), the Veteran requested that he be scheduled for a hearing at his local VA office before a member of the Board.  The AOJ certified and sent the Veteran's appeal to the Board before scheduling this hearing.  In a July 2010 decision, the Board accordingly remanded the Veteran's appeal so that the Veteran could indeed be scheduled for his desired Travel Board hearing.  

In correspondence received from the Veteran in September 2014, the Veteran indicated that he wished to be scheduled for a videoconference hearing instead of a Travel Board hearing.  Unfortunately, the AOJ has again certified and sent the case to the Board without first scheduling the Veteran for his hearing.

In September 2015, the Veteran's representative filed a Motion to Remand for Videoconference Hearing with the Board, indicating that the Veteran has never withdrawn his hearing request, and that his prior request should be honored.  

Given the expressed intent of the Veteran, through his representative, the Board concludes that this case must be returned to the AOJ to arrange for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




